Title: General Orders, 26 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sabbath April 26th 1778.
Rariton—Rumney—Raymond.


The Commander in Chief has been informed that it is a common Practice for soldiers to go about the Country and make use of his name to extort from the Inhabitants by way of sale (or gift) any necessaries they want for themselves or others he strictly enjoins it upon officers to take the most effectual measures to put a stop to a practice so daring and infamous and assures all concerned that if any Persons shall be detected in the Commission of it they will be punished with every Circumstance of disgrace and Severity.
Elihu Marshall Adjutant of the 2nd New-York Regiment is appointed to do the duty of Brigade Major in General Poor’s Brigade ’till further orders and is to be respected accordingly.
The Commanding Officers of Regiments are desired to wait on the Commander in Chief at Head-Quarters precisely at ten ôClock tomorrow morning.
Wanted immediately for public service the following Workmen (viz.) Two good Smelters, two ditto Miners, four Ax men, One dresser to tend the Stamp-Mill to work and burn ore and a good Smith for which a handsome Salary will be given—Any Person out of the Army that can be well recommended for the above Purpose by applying to Major John Clark at the Auditors Office will meet with Encouragement.
